Title: 14. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 14
       Sir
       Amsterdam Octr. 26. 1780
      
      The fourteenth Question is “What is the Quantity of Paper Money in Circulation? What Credit, the Inhabitants have for it, in their daily Business? What designs the Inhabitants have by maintaining its Credit? What by preventing its Increase? and in what manner do they realize it?”
      The Quantity of Paper Bills, in Circulation on the 18 of March last, was Two hundred millions of Paper Dollars.
      The Congress then Stated the Value of it, upon an average, at forty for one, amounting in the whole to five millions of silver Dollars, or one Million and a quarter sterling. This they did by resolving to receive one silver Dollar, in Lieu of forty Paper ones, in the Payment of Taxes. This was probably allowing more than the full Value for the Paper, because by all Accounts the Bills passed from hand to hand in private Transactions at Sixty or seventy for one.
      The Designs of the Inhabitants, in preserving its Credit, as much as they can are very good and laudable. The Designs are that they may have a fixed and certain Medium both for external and internal Commerce. That every Man May have an equal Profit from his Industry, and for his Commodities. That private and publick Debts may be justly paid, and that every Man may pay an equal and proportional share of the Public Expences.
      And this is their Design in preventing its Increase: because it is impossible, if the Quantity is increased to prevent the Depreciation of the whole in Circulation.
      They realize it, in various Ways. Some have lent it to the Public, and received Loan Office Certificates for it, upon Interest, which are to be paid in Proportion to their Value in Silver at the Time of their Dates.
      Some Purchase with it the Produce of the Country, which they export to the West Indies and to Europe, and by this means supply, the French and Spanish Fleets and Armies, both upon the Continent of America and in the West India Islands. Others Purchase Merchandizes imported with it. Others purchase Bills of Exchange upon France, Spain, &c. Others purchase silver and Gold with it—and others Purchase Houses and Lands. Others have paid their Debts with it, to such a degree, that the People of America, were never so little in debt, in their private Capacities as at present.
      I have the Honour to be &c.
      
       John Adams
      
     